Name: Commission Regulation (EEC) No 2659/85 of 18 September 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 9 . 85 Official Journal of the European Communities No L 252/5 COMMISSION REGULATION (EEC) No 2659/85 of 18 September 1985 on the supply of various lots of skimmed-milk powder as food aid aid (4), as amended by Regulation (EEC) No 1886/83 (s); whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ('), Having regard to Council Regulation (EEC) No 804/68 of 27 ' June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regulation (EEC) No 1298/85 (3), and in particular Article 7 (5) thereof, Whereas following the taking of a number of Deci ­ sions on the allocation of food aid the Commission has allocated to certain countries and beneficiary orga ­ nizations 941 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 124, 11 . 5 . 1984, p . 1 . 0 OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 137, 27. 5 . 1985, p . 5 . (4) OJ No L 142, 1 . 6 . 1983 , p . 1 . 0 OJ No L 187, 12 . 7 . 1983 , p . 29 . No L 252/6 Official Journal of the European Communities 21 . 9 . 85 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : (a) legal basis (b) purpose 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Nicaragua 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 236 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics Entry into intervention stock after 1 January 1985 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'NICARAGUA 2593 P 1 / CORINTO / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS' 12 . Shipment period Before 30 November 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the intervention agency of the United Kingdom in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 21 . 9 . 85 Official Journal of the European Communities No L 252/7 Description of the lot B 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination South Yemen 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 45 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms according to point 4.2 of Annex I B of Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'PDR YEMEN 608 P 2 / ADEN / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 15 December 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 No L 252/8 Official Journal of the European Communities 21 . 9 . 85 Description of the lot C 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 460 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 January 1985 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'SYRIA 2352 P 1 / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 November 1985 13 . Closing date for the submission of tenders 14 October 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 November 1985 28 October 1985 15 . Miscellaneous 0 21 . 9 . 85 Official Journal of the European Communities No L 252/9 Description of the lot D 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 150 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms according to point 4.2 of annex I B of Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'SYRIA 2511 P 1 / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 15 November 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (^ No L 252/ 10 Official Journal of the European Communities 21 . 9 . 85 Description of the lot E 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Jordan 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 50 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms according to point 4.2 of Annex I B of Regulation (EEC) N6 1354/83 11 . Supplementary markings on the packaging 'JORDAN 2301 P 2 / AQABA / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 30 November 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 Q 21 . 9 . 85 Official Journal of the European Communities No L 252/ 11 NOTES : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents. (4) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other infectious/contagious disease during the 90 days prior to the processing. Is) Commission delegate to be contacted by the successful tenderer : Valle Arriba, Calle ColibrÃ ¬, Carretera de Baruta, Caracas (telex 26336 COMEU VC  Venezuela). (*) Commission delegate to be contacted by the successful tenderer : 73 , rue A1 Rachid, PO box 11269, Damascus (telex DELCOM  SY 412919  Syria). I7) Commission delegate to be contacted by the successful tenderer : Schmeisani  Wadi Sagra Circle , PO box 926794, Amman (telex 22260 DELEUR JO  Jordan).